                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:18-cv-00629-MOC
                              (3:16-cv-00232-MOC-DSC-2)

JERVONTEZ LAVASSIOR LEAK,           )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                         ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s Pro Se “Motion to Suspend

Proceedings on Motion under 28 U.S.C. § 2255,” [Doc. 7], which the Court construes as a motion

to stay this action.

        On November 11, 2018, Petitioner filed a Pro Se Motion to Vacate, Set Aside or Correct

Sentence. [Doc. 1]. The Court ordered the Government to respond to Petitioner’s motion. [Doc.

2]. On February 15, 2019, the Court granted the Government’s motion to stay the proceedings

pending the Supreme Court’s decision in United States v. Davis, No. 18-431, and ordered that the

Government has sixty (60) days from the decision in Davis to file a response. [Docs. 3, 4]. On

June 23, 2019, the Supreme Court issued a decision in Davis and, as such, the Government’s

response is due August 23, 2019.

        The Petitioner now moves the Court to “suspend, in part, the proceedings on the motion

filed under 28 U.S.C. 2255, to submit memorandum on ineffective assistant of counsel.” [Doc. 7].

The Petitioner, however, does not provide any grounds for this relief. [See id.]. The Court,

therefore, will deny the Petitioner’s motion without prejudice to allow Petitioner to refile his

motion, stating adequate grounds to stay, if he so chooses.
       IT IS HEREBY ORDERED that the Petitioner’s motion [Doc. 7] is DENIED

WITHOUT PREJUDICE to refile stating grounds to justify a stay of these proceedings.

 Signed: September 16, 2019




                                            2
